                                                                                         E-FILED
                                                        Thursday, 06 February, 2020 08:50:32 AM
                                                                    Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


MICHAEL WILSON,                                 )
                                                )
      Petitioner,                               )
                                                )
 v.                                             )     Case No. 17-3068
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
      Respondent.                               )

                                         OPINION

RICHARD MILLS, United States District Judge:

      Petitioner Michael Wilson has filed a motion under 28 U.S.C. § 2255 to

vacate, set aside or correct sentence.

      As directed, the Government filed a response and the Petitioner filed a reply.

      Upon reviewing the record, the Court concludes that an evidentiary hearing is

not warranted.

                                I.       BACKGROUND

      In 2016, Michael Wilson entered a plea of guilty to the attempted possession

with intent to distribute a controlled substance (methamphetamine), in violation of

21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A), pursuant to a plea agreement. The

plea agreement included a waiver of the right to collaterally attack his conviction

and/or sentence.
                                            1
      Based on prior felony convictions for the delivery of cocaine and home

invasion, Wilson qualified for a career offender enhancement under the United

States Sentencing Guidelines.        Therefore, Wilson’s base offense level was

determined to be 34 and his criminal history category was found to be VI. Upon

receiving credit for acceptance of responsibility, Wilson’s guideline range was 188

to 235 months.

      On June 2, 2016, the Court sentenced Wilson to 144 months of imprisonment,

followed by four years of supervised release. Wilson did not file a notice of appeal.

      Wilson lists two grounds in his motion under § 2255 The first is ineffective

assistance of counsel. The second is that he should not have qualified as a career

offender because his prior Illinois conviction for delivery of cocaine should not have

qualified as a “controlled substances offense.” Wilson’s memorandum discusses

only the career offender issue.

      The Government claims Wilson’s motion fails for a number of reasons, both

procedural and substantive, including (1) he waived his right to collaterally attack

his sentence as part of the plea agreement; (2) any alleged Guidelines calculation

error is not correctable in a collateral attack; (3) he procedurally defaulted his claim

by failing to appeal; and (4) the United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016)

decision on which he relies does not apply to his case.




                                           2
                                 II.   DISCUSSION

      The Government claims that the collateral attack waiver prohibits Wilson

from collaterally attacking “his conviction and/or sentence.” See Doc. No. 27, ¶ 31.

Although appeal waivers in plea agreements are usually enforceable, the issue

appealed “must fall within its scope” for an appeal waiver to bar review. See United

States v. Adkins, 743 F.3d 176, 192 (7th Cir. 2014). Courts will not enforce an

appellate waiver when (1) a sentence is based on “constitutionally impermissible

criteria, such as race;” (2) a sentence exceeds the statutory maximum for the

defendant’s particular crime; (3) there is a lack of “some minimum of civilized

procedure (such as if the parties stipulated to trial by twelve orangutans)”; and (4)

ineffective assistance of counsel occurs in negotiating the plea agreement. Id. at

192-93. A plea agreement also is not enforceable if it was involuntary. See Keller

v. United States, 657 F.3d 675, 681 (7th Cir. 2011).

      The sentencing issue regarding whether Wilson qualifies as a career offender

falls within the collateral attack waiver that prohibits Wilson from collaterally

attacking “his conviction and/or sentence.” Wilson does not in his § 2255 motion

claim that any recognized exception to the enforcement of the waiver applies.

      In his reply, Wilson contends that the waiver should not apply because (1) his

grounds are based upon a violation of his constitutional rights; and/or (2) he can

show that his counsel was ineffective. However, Wilson’s ground for relief is not


                                         3
based on a constitutional violation. It is based on what he claims was his erroneous

classification as a career offender based on a prior conviction. All errors are not

correctable in a postconviction proceeding, even if the error is not harmless. See

Hawkins v. United States, 706 F.3d 820, 823 (7th Cir. 2013). “Neither should an

erroneous interpretation of the guidelines be corrigible in such a proceeding—

especially when the interpretation is discovered to be erroneous after the proceeding

in which it was committed has become final through exhaustion of appellate

remedies.” Id. “An erroneous computation of an advisory guidelines sentence is

reversible (unless harmless) on direct appeal; it doesn’t follow that it’s reversible

years later in a postconviction proceeding.” Id. at 824.

      Despite Wilson’s efforts now to classify his claim as a violation of his

constitutional rights, the claim raised in his § 2255 motion is that he should not have

been classified as a career offender and his advisory guideline range was erroneously

calculated. Accordingly, that is not a basis for disregarding the collateral attack

waiver as long as the sentence was below the statutory maximum. Wilson’s 144-

month sentence was well below the statutory maximum of 40 years. See 21 U.S.C.

§ 841(b)(1)(B). Any assertion of a general due process exception to the enforcement

of appeal and collateral attack waivers based on Adkins is without merit. Unlike in

Adkins, issues of fundamental fairness are not implicated here.




                                          4
      Additionally, Wilson cannot establish that counsel was ineffective for failing

to argue that he should not have been classified as a career offender. Wilson bases

his argument on United States v. Mathis, 136 S. Ct. 2243 (2016) and United States

v. Hinkle, 832 F.3d 569 (2016). Even assuming that the holdings in either case would

have affected Wilson’s guideline range, Mathis was decided on June 23, 2016 and

Hinkle was decided on August 11, 2016. Wilson was sentenced on June 2, 2016.

Wilson cannot argue that counsel was ineffective for failing to anticipate either

decision. See Lilly v. Gilmore, 988 F.2d 783, 786 (7th Cir. 1993) (“The Sixth

Amendment does not require counsel to forecast changes or advances in the law.”).

      Based on the foregoing, neither of Wilson’s assertions as to why the waiver

should not apply have merit. The collateral attack waiver serves to preclude Wilson

from filing a § 2255 motion collaterally attacking his sentence. Wilson’s claim is

therefore barred.

      There is no assertion the plea agreement was involuntary or that any of the

other exceptions apply. Appeal waivers may be enforced against challenges to

career offender designations. In United States v. McGraw, 571 F.3d 624 (7th Cir.

2009), the petitioner claimed that following the United States Supreme Court’s

decision in Begay v. United States, 553 U.S. 137 (2008), he no longer qualified as a

career offender and his guideline range should be reduced to 92-115 months from

262-327 months. See id. at 630. “We have consistently rejected arguments that an


                                         5
appeal waiver is invalid because the defendant did not anticipate subsequent legal

developments.” Id. at 631.

      Based on the foregoing, the Court finds that Wilson’s plea agreement contains

a valid and enforceable waiver of his rights to collaterally attack his sentence and

conviction under 28 U.S.C. § 2255. Having determined that none of the exceptions

apply, the Court concludes that the Parties’ negotiated waiver of Wilson’s right to

collaterally attack his sentence bars each of his § 2255 claims.

      The Petitioner must seek a certificate of appealability if he wishes to appeal

this decision. See 28 U.S.C. § 2253(c)(1) (providing that an appeal may be taken

only if a circuit justice or judge issues a certificate of appealability). Pursuant to

Rule 11(a) of the Rules Governing Section 2255 Proceedings, the Court must issue

or deny a certificate of appealability. “When the district court denies a habeas

petition on procedural grounds without reaching the prisoner’s underlying

constitutional claim,” a certificate of appealability should issue only when the

prisoner shows both “that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 811 F.3d 861, 865 (7th Cir. 2016). Upon reviewing the

entire record, the Court concludes that the Petitioner has not made either showing.

Accordingly, the Court will deny a certificate of appealability.


                                           6
      Ergo, the Motion of Petitioner Michael Wilson to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255 [d/e 1] is DENIED.

      Because the Petitioner has not made a substantial showing of the denial of a

constitutional right and the Court is unable to find that jurists of reason would find

its procedural ruling to be debatable, the Court hereby denies Petitioner a certificate

of appealability under Rule 11(a).

      The Petitioner may seek a certificate from the court of appeals under Federal

Rule of Appellate Procedure 22.

      The Clerk will enter Judgment and close this case.

ENTER: February 5, 2020

      FOR THE COURT:
                                                     /s/ Richard Mills
                                                     Richard Mills
                                                     United States District Judge




                                          7
